Citation Nr: 1033122	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to December 
1945.  The Veteran passed away in December 2004, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) 
and Board remand.  

The appeal is again remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After a thorough review of the evidence of record, the 
appellant's claim for entitlement to service connection for the 
cause of the Veteran's death must be remanded for additional 
development.  The Board observes that, in accordance with the 
Board's July 2008 remand, the RO requested a VA medical opinion 
with regard to whether the cause of the Veteran's death, which 
was cardiorespiratory arrest due to or as a consequence of 
congestive heart failure, was related to the Veteran's active 
duty service or a service-connected disability.  However, a 
review of the November 2008 opinion reveals that it is inadequate 
upon which to base an appellate decision.  Specifically, although 
the November 2008 examiner concluded that it was "not possible 
to determine to what degree the veteran's PTSD and stress 
disorder have contributed to his death without resorting to mere 
speculation," the examiner did not explain the basis for the 
opinion that such a conclusion would require speculation.  
Moreover, the examiner failed to provide an opinion as to whether 
the cause of the Veteran's death was etiologically related to his 
PTSD or to his active duty service.  In light of the above, the 
Board finds that the November 2008 opinion is inadequate upon 
which to base an appellate decision, and a new VA opinion must be 
provided which addresses whether the Veteran's cardiorespiratory 
arrest due to or as a consequence of coronary artery disease was 
related to service or to any of the Veteran's service-connected 
disabilities, furnishing a complete and thorough explanation for 
all opinions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (holding that once VA undertakes the effort to provide 
an examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one); 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting 
that when the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion or ordering a medical examination).  
The opinion provided by the VA examiner must also be based on a 
thorough review of the Veteran's claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must request a new VA opinion to 
determine the nature and etiology of the 
Veteran's cardiorespiratory arrest due to or 
as a consequence of congestive heart failure 
which resulted in his death.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner in 
conjunction with the opinion.  Following a 
review of the service and postservice medical 
records, the examiner must state whether the 
cause of the Veteran's death was directly 
related to service or etiologically related 
to any of the Veteran's service-connected 
disorders, to include PTSD.  A complete 
rationale for all opinions must be provided.  
If the examiner cannot provide the requested 
opinions without resorting to speculation, it 
must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

2.  The opinion report must be reviewed to 
ensure that it is in complete compliance with 
the directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the appellant 
and her representative.  After the appellant 
and her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


